Howe, J.,
concurring. The only question in this case which seems important is that raised by a bill of exceptions to the refusal of the judge a qxio to permit parol evidence that the provisions of article 42 of the Constitution in reference to the reading of bills had not been complied with.
It appears that the law in question was approved August 17, 1808, and that the approved and adopted journals of the Legislature show that the provisions of article 42 were strictly complied with in its passage. More than two years afterward, the defendant being proceeded against under the law, attempts to show by parol testimony that the rules were not properly suspended; that the legislative record is incorrect; that the law is without force.
If he could do this at the end of two years, he could do it at the end of twenty. If he could do it, any other defendant could do it, and *746tliis without regard to the lapse of years; and every criminal might ■consume the time of .the court and money of the State in attempts to prove by parol, in contradiction of the legislative journals and the ■statute book, that the law under which he was being prosecuted, promulgated perhaps forty years before, was null and void by reason of informalities prior to its passage. The same could be done respecting laws affecting rights of person and property, and regulating inheritance and obligations, and the whole system of legislation on which the safety of society rests could be attacked and shattered by verbal testimony. It seems impossible that such proof can be consistent with law .and public policy. See Green v. Weller, 32 Miss. 650; Pacific Railroad v. The Governor, 23 Missouri, 353; People v. Dulin, 33 N. Y. 269.
I can see no reason why the judgment should not be affirmed.